Case 1:17-cv-05967-NGG-VMS Document 70 Filed 11/05/18 Page 1 of 2 PageID #: 864



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 KELLEY AMADEI, CAROLA CASSARO, LAURA
 CUCULLU, COREY FIELDS, ANNE GARRETT, AMY
 LANIGAN, MATT O’ROURKE, ERIC POLK, and
 KAREN POLK,                                                                        NOTICE OF MOTION
                                                                                    OBJECTING TO THE
                                         Plaintiffs,                                MAGISTRATE’S
                                                                                    DISCOVERY ORDER
                               v.
                                                                                    Civil Action
 KIRSTJEN M. NIELSEN, Secretary of Homeland                                         No. 17-CV-5967
 Security, named in her official capacity,

 KEVIN K. MCALEENAN, Acting Commissioner, U.S.                                      (Garaufis, J.)
 Customs and Border Protection, named in his official                               (Scanlon, M.J.)
 capacity,

 LEON HAYWARD, Acting Director, New York Field
 Operations, U.S. Customs and Border Protection,
 named in his official capacity,

 FRANCIS J. RUSSO, Port Director, JFK International
 Airport Port of Entry, U.S. Customs and Border
 Protection, named in his official capacity,

 THOMAS HOMAN, Acting Director, U.S. Immigration
 And Customs Enforcement, named in his official
 capacity,

 THOMAS DECKER, Director, New York Field Office,
 Enforcement and Removal Operations, U.S. Immigration
 And Customs Enforcement, named in his official
 capacity,

 DAVID JENNINGS, Director, San Francisco Field
 Office, Enforcement and Removal Operations, U.S.
 Immigration and Customs Enforcement, named in his
 official capacity,

 JOHN DOES 1 and 2, U.S. Customs and Border
 Protection officers, named in their official capacity,

                                          Defendants.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
Case 1:17-cv-05967-NGG-VMS Document 70 Filed 11/05/18 Page 2 of 2 PageID #: 865



        PLEASE TAKE NOTICE that on the enclosed Memorandum of Law in Support of

 Defendants’ Motion Objecting to the Magistrate Judge’s October 25, 2018 Order Denying a Stay

 of Discovery Pending the Court’s Ruling on its Motion to Dismiss and Granting Plaintiffs

 Extraordinary Discovery in this APA Action, Defendants Kirstjen M. Nielsen, Kevin K.

 McAleenan, Leon Hayward, Francis J. Russo, Thomas Homan, Thomas Decker, and David

 Jennings (collectively, “Defendants”) will move before the Honorable Nicholas G. Garaufis, at the

 United States Federal Courthouse, Eastern District of New York, 225 Cadman Plaza East,

 Brooklyn, New York 11201, upon submission or on a date and time for oral argument to be set by

 this Court, for a stay of discovery pending a decision on their motion to dismiss for lack of subject

 matter jurisdiction and for failure to state a claim upon which relief can be granted, or in the

 alternative, limit the boundless discovery allowed as opposed to the narrow discovery required for

 APA review, and for any such other and further relief as the Court deems just and proper.

 Dated: Brooklyn, New York
        November 5, 2018

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney
                                                       Eastern District of New York
                                                       Attorney for Defendants
                                                       271-A Cadman Plaza East, 7th Floor
                                                       Brooklyn, New York 11201

                                               By:             /s/
                                                       Dara A. Olds
                                                       Matthew J. Modafferi
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6148 / (718) 254-6229
                                                       dara.olds@usdoj.gov
                                                       matthew.modafferi@usdoj.gov

 cc:    All counsel of record (Via ECF)
